Citation Nr: 0411038	
Decision Date: 04/27/04    Archive Date: 05/06/04

DOCKET NO.  03-12 591	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, 
Florida


THE ISSUES

1.  Entitlement to service connection for the residuals of a left 
knee injury

2.  Entitlement to service connection for the residuals of a low 
back injury.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

D. Havelka, Counsel





INTRODUCTION

The veteran's active military service extended from March 1943 to 
January 1946.  

This matter comes before the Board of Veterans' Appeals (Board) on 
appeal from a June 2002 rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, 
Florida.  

This appeal is remanded to the RO via the Appeals Management 
Center in Washington, DC.  


REMAND

The veteran claims entitlement to service connection for a left 
knee disorder and a low back disorder.  He alleges that he 
incurred injuries to his left knee and low back during service and 
that now, over half a century later, he has a left knee disorder 
and a low back disorder which resulted from those injuries.  

The RO has attempted to obtain the veteran's service records on 
several occasions.  VA has been informed by the National Personnel 
Records Center (NPRC) that the veteran's service records were 
destroyed by fire and are unavailable.  VA has a heightened 
obligation to search for alternate medical records when service 
medical records are not available and must also provide an 
explanation to the veteran regarding VA's inability to obtain his 
service medical records.  Dixon v. Derwinski, 3 Vet. App. 261 
(1992).

In June 2003 the veteran submitted medical evidence to the RO.  
This evidence essentially contained recent private medical 
examination reports.  Review of the record reveals that the RO has 
not considered this evidence as no rating decision or supplemental 
statement of the case has been issued subsequent to the receipt of 
this evidence.  The RO must review this evidence.  

The case is remanded for the following development:

1.  The veteran should be asked to provide the names of all health 
care professionals and/or facilities (private and governmental) 
where he had been treated for his claimed left knee and back 
disorders from his separation from service in 1946 to the present.  
Subsequently, and after securing the proper authorizations where 
necessary, the RO should make arrangements in order to obtain all 
the records of treatment from all the sources listed by the 
veteran which are not already on file.  All information obtained 
should be made part of the file.  The RO should also obtain all 
the records of any treatment at VA facilities which are not 
already on file.

2.  The veteran should be afforded the appropriate VA examinations 
to determine the etiology of any left knee and/or low back 
disorder found.  All pertinent symptomatology and findings should 
be reported in detail.  Any indicated diagnostic tests and studies 
should be accomplished.  The claims file must be made available to 
and reviewed by the examiner.  Following a review of the evidence 
of record, the examiner should state whether any left knee 
disorder and/or low back disorder is consistent with the history 
of the trauma allegedly incurred during the veteran's period of 
active military service.  A complete rationale for all opinions 
should be provided.  The report prepared should be typed.

3.  The veteran is hereby notified that it is his responsibility 
to report for the examination and to cooperate in the development 
of the claim.  The consequences for failure to report for a VA 
examination without good cause may include denial of the claim.  
38 C.F.R. §§ 3.158, 3.655 (2003).  In the event that the veteran 
does not report for the aforementioned examination, documentation 
should be obtained which shows that notice scheduling the 
examination was sent to the last known address.  It should also be 
indicated whether any notice that was sent was returned as 
undeliverable.

4.  Following the above, the RO should readjudicate the veteran's 
claims.  The RO should specifically consider the evidence of 
record submitted after the March 2003 statement of the case which 
the RO has not considered.  If any benefit on appeal remains 
denied, a supplemental statement of the case should be issued, and 
the veteran and his representative should be afforded an 
opportunity to respond.  Thereafter, the case should be returned 
to the Board for appellate review.

FINALLY, THE BOARD NOTES THAT THE VETERAN IS 80 YEARS OF AGE.  
Hence, this claim must be afforded expeditious treatment by the 
RO.  See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. § 
5101 (West Supp. 2002) (Historical and Statutory Notes); see M21-
1, Part IV, paras. 8.44-8.45 and 38.02-38.03.

No action is required by the veteran until he receives further 
notice; however, he may present additional evidence or argument 
while the case is in remand status at the RO.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).



	                  
_________________________________________________
	JOY A. MCDONALD 
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board 
of Veterans' Appeals is appealable to the United States Court of 
Appeals for Veterans Claims.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the Board 
on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2003).



